 



Exhibit 10.1
TOLLGRADE COMMUNICATIONS, INC.
MANAGEMENT INCENTIVE COMPENSATION PLAN
EFFECTIVE JANUARY 1, 1997

   
Prepared By:  
 Samuel C. Knoch
 
 November 27, 1996

Amended effective: 10/15/97; 1/29/98; 12/17/98; 1/28/99; 5/6/99; 7/15/99;
10/14/99; 1/25/01

 



--------------------------------------------------------------------------------



 



TOLLGRADE COMMUNICATIONS, INC.
MANAGEMENT INCENTIVE COMPENSATION PLAN
TABLE OF CONTENTS

                  Page
ARTICLE I
  OBJECTIVES    
 
       
Section 1.01
  Objectives   1
 
       
ARTICLE II
  DEFINITIONS    
 
       
Section 2.01
  Definitions   2
 
       
ARTICLE III
  ADMINISTRATION OF THE PLAN    
 
       
Section 3.01
  Committee and Agents   4
Section 3.02
  Rules and Regulations   4
Section 3.03
  Quorum   4
Section 3.04
  Plan Interpretation   4
Section 3.05
  Notice of Participation   4
Section 3.06
  Costs   4
Section 3.07
  Unsecured Creditor   4
Section 3.08
  Authority of Board and Committee   5
Section 3.09
  Amendment, Modification or Termination   5
Section 3.10
  Claim and Appeal Procedure   5
 
       
ARTICLE IV
  PARTICIPATION ELIGIBILITY    
 
       
Section 4.01
  Designation of Groups   7
Section 4.02
  Termination of Employment   7
Section 4.03
  Death, Retirement, Disability, Leave of Absence or Transfer   7
Section 4.04
  Directors   7
Section 4.05
  New Participants   7
Section 4.06
  New Participating Entities   7

-i-



--------------------------------------------------------------------------------



 



         
ARTICLE V
  DETERMINATION OF INCENTIVE COMPENSATION AWARD AND DISCRETIONARY BONUS    
 
       
Section 5.01
  Required Financial Performance Levels   9
Section 5.02
  Performance Criteria   9
Section 5.03
  Determination of Salary Percentage and Allocation of Performance Criteria   10
Section 5.04
  Determination of Incentive Compensation Award   10
Section 5.05
  Determination of Discretionary Bonus   10
 
       
ARTICLE VI
  PAYMENT FOR PARTICIPANTS    
 
       
Section 6.01
  Timing of Payment   11
Section 6.02
  Payment in Common Stock   11
Section 6.03
  Beneficiary Designation   12
 
       
ARTICLE VII
  MISCELLANEOUS PROVISIONS    
 
       
Section 7.01
  No Recourse   13
Section 7.02
  Expense   13
Section 7.03
  Merger or Consolidation   13
Section 7.04
  Legal Costs   13
Section 7.05
  Gender and Number   13
Section 7.06
  Construction   13
Section 7.07
  Non-alienation   13
Section 7.08
  No Employment Rights   14
Section 7.09
  Minor or Incompetent   14
Section 7.10
  Illegal or Invalid Provision   14

-ii-



--------------------------------------------------------------------------------



 



ARTICLE I
OBJECTIVES
     Section 1.01 — Objectives. The Plan was originally adopted and was and
continues to be, designed to achieve the following objectives:

  (a)   Increase the profitability and growth of the Company in a manner which
is consistent with the goals of the Company, its stockholders and its employees.

  (b)   Provide executive compensation which is competitive with other high-tech
companies and provide the potential for payment of meaningful cash awards.

  (c)   Attract and retain personnel of outstanding ability and encourage
excellence in the performance of individual responsibilities.

  (d)   Motivate and reward those members of management who contribute to the
success of the Company.

  (e)   Allow the flexibility which permits revision and strengthening from time
to time to reflect changing organizational goals and objectives.

     The intent of this Plan, which is effective as of January 1, 1997, is
profit enhancement through quality performance.

-1-



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
     Section 2.01 — Definitions. As used herein, the following words and phrases
shall have the meanings below, unless the context clearly indicates otherwise:

  (a)   “Award Year” shall mean a calendar year beginning on or after January 1,
1997.     (b)   “Beneficiary” shall mean the person or persons, natural or
legal, designated in writing by the Participant to receive any benefits under
the Plan which may become payable in the event of the Participant’s death or, if
none is designated or surviving at the time of the Participant’s death, the
Participant’s surviving spouse shall be the Beneficiary or, if there is no
surviving spouse, then the Participant’s surviving children shall share equally
or, if none, then the estate of the Participant shall be the Beneficiary.    
(c)   “Board” shall mean the Board of Directors of Tollgrade Communications,
Inc.     (d)   “Committee” shall mean the Compensation Committee of the Board.  
  (e)   “Company” shall mean the corporate entity of Tollgrade Communications,
Inc. without regard to any subsidiaries thereof, unless further amended by the
Board at a subsequent date to include another Participating Entity, as defined.
    (f)   “Disability” shall mean the total and permanent disability of a
Participant, as defined by any welfare benefit plan maintained by the Company or
a Participating Entity which is applicable to the Participant, as in effect at
the time of determination.     (g)   “Employee” shall mean any full-time or part
time (meaning, for purposes of this Plan, an employee working twenty four
(24) or more hours per week) common law employee of Tollgrade Communications,
Inc. or a Participating Entity.     (h)   “ERISA” shall mean the Employment
Retirement Income Security Act of 1974, as amended from time to time.     (i)  
“Fair Market Value” shall mean the fair market value of one share of Tollgrade
Communications, Inc. Common Stock as determined pursuant to Section 6.02.    
(j)   “Financial Performance” shall mean the financial performance of Tollgrade
Communications, Inc. and/or a Participating Entity as determined from time to
time by the Committee or its delegate.

-2-



--------------------------------------------------------------------------------



 



  (k)   “Group” shall mean the group to which a Participant is assigned in
accordance with Section 4.01.     (l)   “Incentive Compensation Award” shall
mean the dollar amount of compensation awarded to a Participant for an Award
Year as determined under Article V of the Plan.     (m)   “Participant” shall
mean any Employee who has been designated by the Committee to be a participant
in the Plan in accordance with Section 3.05, and only for as long as such
designation remains in effect.     (n)   “Participating Entity” shall mean a
subsidiary of an affiliate or other affiliated entity of the Company which
elects to participate in the Plan with respect to its Employees and is approved
by the Board to participate in the Plan, with such status as a Participating
Entity and participation in the Plan ceasing automatically on the date the
subsidiary or affiliate ceases to be a subsidiary or affiliate of the Company.  
  (o)   “Plan”: shall mean the Management Incentive Compensation Plan, effective
January 1, 1997, as set forth herein, and as it may be amended from time to time
hereafter.     (p)   “Salary” shall mean the Participant’s base salary and
overtime payments from Tollgrade Communications, Inc. or a Participating Entity.

-3-



--------------------------------------------------------------------------------



 



ARTICLE III
ADMINISTRATION OF THE PLAN
     Section 3.01 — Committee and Agents. Full power and authority to administer
the Plan shall be vested in the Committee. The Committee may appoint a secretary
who may, but need not be, a member of the Committee. The Committee may also
employ such other agents as it deems appropriate to assist it with the
administration of the Plan.
     Section 3.02 — Rules and Regulations. The Committee shall, from time to
time, establish rules, forms and procedures of general application for the
administration of the Plan.
     Section 3.03 — Quorum. A majority of the members of the Committee shall
constitute a quorum for purposes of transacting business relating to the Plan.
The acts of a majority of the members present (in person, or by conference
telephone) at any meeting of the Committee at which there is a quorum shall be
valid acts of the Committee. Acts reduced to and approved unanimously in writing
by all of the Committee members shall also be valid acts.
     Section 3.04 — Plan Interpretation. The Committee shall have the full power
and authority to construe and interpret the Plan, and make all determinations of
Incentive Compensation Awards under the Plan, approve all Employees who are to
participate in the Plan, determine the Group to which a Participant is assigned
under Section 4.01, and determine all facts and other issues relating to claims
and appeals under the Plan.
     Section 3.05 — Notice of Participation. The Committee shall send a written
notice, in the form prescribed by the Committee or its delegate, informing the
Employee that he or she has been selected to be a Participant in the Plan and
specifying the period for which such designation is to remain in effect. No
Employee shall have the right to become a Participant and shall not be a
Participant until the date specified in the notice. Furthermore, being
designated a Participant does not guarantee an Employee that an Incentive
Compensation Award will be earned or paid.
     Section 3.06 — Costs. All costs and expenses involved in the administration
of the Plan shall be borne by the Company or the Participating Entity.
     Section 3.07 — Unsecured Creditor. The Plan constitutes a mere promise by
Tollgrade Communications, Inc. or the Participating Entity to make benefit
payments in the future. The Company and the Participating Entities obligations
under the Plan shall be unfunded and unsecured promises to pay. The Company and
the Participating Entities shall not be obligated under any circumstance to fund
their respective financial obligations under the Plan. Any of them may, in its
discretion, set aside funds in a trust or other vehicle, subject to the claims
of its creditors, in order to assist it in meeting its obligations under the
Plan, if such arrangement will not cause the Plan to be

-4-



--------------------------------------------------------------------------------



 



considered a funded deferred compensation plan under ERISA, or the Internal
Revenue Code of 1986, as amended, and provided, further, that any trust created
by the Company or a Participating Entity and any assets held by such trust to
assist the Company or the Participating Entity in meeting its obligations under
the Plan will conform to the terms of the model trust, as described in Rev.
Proc. 92-64, 1992-2 C.B. 422. To the extent that any Participant or Beneficiary
or other person acquires a right to receive payments under the Plan, such right
shall be no greater than the right, and each Participant and Beneficiary shall
at all times have the status of a general unsecured creditor of the
Participating Entity.
     Section 3.08 — Authority of Board and Committee. Any determination or
action of the Committee or the Board and the records of the Committee shall be
final, conclusive and binding on all Participants and Beneficiaries, and their
beneficiaries, heirs, personal representatives, executors and administrators,
and upon the Company, the Participating Entities and all other persons having or
claiming to have any right or interest in or under the Plan. No Participant
shall participate in any decision of the Board or the Committee which directly
or indirectly affects the Plan.
     Section 3.09 — Amendment, Modification or Termination. The Board, in its
sole discretion, may amend, modify or terminate the Plan at any time.
     Section 3.10 — Claims and Appeal Procedure.

  (a)   In the event of a claim by a Participant or a Participant’s Beneficiary
for or in respect of any benefit under the Plan or the method of payment
thereof, such Participant or Beneficiary shall present the reason for his claims
in writing to the Committee, in c/o the Secretary, if applicable, or such other
person or entity designated and communicated by the Committee. The Committee,
shall, within ninety (90) days after the receipt of such written claim, send
written notification to the Participant or Beneficiary as to its disposition,
unless special circumstance require an extension of time for processing the
claim. If such an extension of time for processing is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
the initial ninety (90) day period. In no event, shall such extension exceed a
period of ninety (90) days from the end of such initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Committee expects to render the final decision.      
  In the event the claim is wholly or partially denied, the written notification
shall state the specific reason or reasons for the denial, include specific
references to pertinent Plan provisions on which the denial is based, provide an
explanation of any additional material or information necessary for the
Participant or Beneficiary to perfect the claim and a statement of why such
material or information is necessary, and set forth the procedure by which the
Participant or Beneficiary may appeal the denial of the claim. If the claim has
not been granted and notice is not furnished within the time period specified in
the preceding paragraph, the claim shall be deemed denied for the purpose of
proceeding to appeal in accordance with paragraph (b) below.

-5-



--------------------------------------------------------------------------------



 



  (b)   In the event a Participant or Beneficiary wishes to appeal the denial of
his claim, he may request a review of such denial by making written application
to the Committee, in c/o the Secretary, if applicable, or such other person or
entity designated and communicated by the Committee, within sixty (60) days
after receipt of the written notice of denial (or the date on which such claim
is deemed denied if written notice is not received within the applicable time
period specified in paragraph (a) above). Such Participant or Beneficiary (or
his duly authorized representative) may, upon written request to the Committee,
review documents which are pertinent to such claim, and submit in writing issues
and comments in support of his position.         Within sixty (60) days after
receipt of the written appeal (unless an extension of time is necessary due to
special circumstances or is agreed to by the parties, but in no event more than
one hundred and twenty (120) days after such receipt), the Committee shall
notify the Participant or Beneficiary of its final decision. Such final decision
shall be in writing and shall include specific reasons for the decision, written
in a manner calculated to be understood by the claimant, and specific references
to the pertinent Plan provisions on which the decision is based. If an extension
of time for review is required because of special circumstances, written notice
of the extension shall be furnished to the claimant prior to the commencement of
the extension. If the claim has not been granted and written notice is not
provided within the time period specified above, the appeal shall be deemed
denied.     (c)   If a Participant or Beneficiary does not follow the procedures
set forth in paragraphs (a) and (b) above, he shall be deemed to have waived his
right to appeal benefit determinations under the Plan. In addition, the
decisions, actions and records of the Committee shall be conclusive and binding
upon the Company, the Participating Entities and all persons having or claiming
to have any right or interest in or under the Plan.

-6-



--------------------------------------------------------------------------------



 



ARTICLE IV
PARTICIPANT ELIGIBILITY
     Section 4.01 — Designation of Groups. An Employee who is designated by the
Committee as a Participant for an Award Year shall be a member of a Group, as
determined from time to time by the Committee or its delegate. With respect to a
Participant who moves from one Group to another during an Award Year, such
Participant shall be treated as a member of each Group for the period of time in
that Group during the Award Year and the Participant’s actual Salary for the
period in each Group shall be used to calculate the Incentive Compensation Award
applicable for the period of time in each Group.
     Section 4.02 — Termination of Employment. A Participant who voluntarily or
involuntarily terminates employment with the Company and all Participating
Entities prior to the end of an Award Year or subsequent to the end of an Award
Year but prior to the time that Incentive Compensation Awards for such award
year are paid by the Company will forfeit any right to an Incentive Compensation
Award for the Award Year during which termination occurs, except as otherwise
provided in Section 4.03 below or as otherwise determined by the Committee or
its delegate.
     Section 4.03 — Death, Retirement, Disability, Leave of Absence or Transfer.
If, during an Award Year, a Participant dies, retires, becomes disabled, is
granted a leave of absence, or is transferred to a non-Participating Entity or
out of all Groups, the Committee may, at its discretion or under such uniform
rules as it may prescribe, make a partial or full Incentive Compensation Award
to the Participant for the Award Year.
     Section 4.04 — Directors. A member of the Board who is not an Employee in
one of the Groups may not participate in the Plan.
     Section 4.05 — New Participants. Except as otherwise provided in this
Section 4.05, an Employee who is not a Participant as of the first day of an
Award Year shall not become a Participant for that Award Year. New Employees of
the Company or a Participating Entity hired during an Award Year, and Employees
promoted to a Group during the Award Year who were not eligible to participate
in the Plan at the beginning of the Award Year, may become a Participant during
an Award Year and participate in the Plan for such Award Year on a pro-rata
basis if the Employee becomes a Participant effective not later than (6) months
after the beginning of the Award Year. Notwithstanding the above, the Committee,
in its discretion, may provide in writing that a new Employee or an Employee
promoted to a Group during an Award Year, shall join the Plan more than six
months after the beginning of an Award Year and shall specify in such writing
the basis in which the New Employee or an Employee promoted to a Group during an
Award Year, shall be eligible for an Incentive Compensation Award for the first
Award Year.
     Section 4.06 — New Participating Entities. Except as otherwise provided in
this Section 4.06, a Participating Entity may only join the Plan as of the first
day of an Award Year. New Participating Entities acquired during an Award Year,
or otherwise not participating in the Plan at the beginning of

-7-



--------------------------------------------------------------------------------



 



the Award Year, may become a Participating Entity during an Award Year and
participate in the Plan for such Award Year on a pro-rata basis, or other basis
specified by the Committee, if the Participating Entity joins the Plan effective
not later than six (6) months after the beginning of the Award Year.
Notwithstanding the above, the Committee, in its sole discretion, may provide in
writing that a Participating Entity shall join the Plan more than six (6) months
after the beginning of an Award Year and shall specify in such writing the basis
on which the Participating Entity’s Participants shall be eligible for an
Incentive Compensation Award for the first Award Year.

-8-



--------------------------------------------------------------------------------



 



ARTICLE V
DETERMINATION OF INCENTIVE COMPENSATION AWARD
AND DISCRETIONARY BONUS
     Section 5.01 — Required Financial Performance Levels. In order for an
Incentive Compensation Award to be made for an Award Year, the following
performance levels must be met:

  (a)   The minimum level of Financial Performance, including the effect of any
amounts calculated as due under this or any other Incentive Compensation Plan,
as established by the Committee for an Award Year for Tollgrade Communications,
Inc. or a Participating Entity, must be met before any Incentive Compensation
Award based on Tollgrade Communications, Inc.’s or such Participating Entity’s
Financial Performance can be made.     (b)   Tollgrade Communication, Inc.’s
financial Performance for the Award Year must be at least ninety (90) percent
(or such other percentage established by the Committee) of the minimum level of
Financial Performance established for Tollgrade Communications, Inc. Under
(a) above.     (c)   The Committee shall establish from time to time and
communicate to Participants the performance rating required to apply the
minimum, maximum and other intermediate percentages within the performance
criteria established under Section 5.02 for purposes of calculating the
Incentive Compensation Award for an Award Year; provided, however, that
notwithstanding any other provision of the Plan to the contrary, any Participant
who receives a rating of “unsatisfactory” on any performance appraisal report
during an Award Year shall be ineligible for an Incentive Compensation Award for
that Award Year, and any Participant who receives a rating of “improvement
needed” on any performance appraisal report during an Award Year shall be
eligible for all or part of any Incentive Compensation Award for that Award Year
only if approved by the Committee upon recommendation of the Company’s
management.

     Section 5.02 — Performance Criteria.

  (a)   The Incentive Compensation Award for a Participant may be calculated in
part on the basis of Financial Performance and in part on the basis of the
Financial Performance of the Participating Entity who employs the Participant.  
  (b)   In addition to the Financial Performance criteria referred to in
paragraph (a) above, the Incentive Compensation Award for a Participant may be
calculated in part based on the Participant’s individual performance and/or
performance of the Participant’s job unit, the levels of which will be measured
by general criteria (e.g., revenues,

-9-



--------------------------------------------------------------------------------



 



      margins, cost management, quality, customer service, etc.) and in part may
consist of a discretionary piece based on the Participant’s individual
performance measured by personal behavioral criteria (e.g. attitude, teamwork,
etc.). Guidelines for determining the requirements for achieving the various
performance levels (e.g., Outstanding, Meets Expectations, etc.) will be
developed by the Committee or its delegate and communicated to Participants from
time to time during the Award Year.     (c)   The Committee may, in its sole
discretion, change or eliminate the performance criteria referred to in
paragraphs (a) or (b) above, and may establish new or additional performance
criteria, from time to time, provided that the applicable performance criteria
are communicated to affected Participants.     (d)   the specific Group and
Performance criteria in effect as of October 15, 1997, and until further amended
by the Committee, is as set forth in Appendix I to this Plan.

     Section 5.03 — Determination of Salary Percentage and Allocation of
Performance Criteria. The Committee shall determine and, itself or through its
delegate, communicate to Participants from time to time the percentage of a
Participant’s Salary to be taken into account for purposes of determining a
Participant’s Incentive Compensation Award for an Award Year. The Committee
shall also determine and, itself or through its delegate, communicate to
Participants the percentages of the performance criteria established under
Section 5.02 above which are applicable to Participants in each Group, and for
this purpose may subdivide each Group into Participants and Participating Entity
Participants, or such other subgroups as it may determine.
     Section 5.04 — Determination of Incentive Compensation Award. The amount of
a Participant’s Incentive Compensation Award for an Award Year, if any, shall be
determined by the Committee or its delegate in accordance with the terms of the
Plan and shall be communicated in writing to the Participant on or before
March 15th of the next year.
     Section 5.05 — Determination of Discretionary Bonus. The Committee may
grant, from time to time in its sole discretion, a bonus to any Participant
based on any criteria it determines. Such bonus, if specifically designated by
the Committee as payable under this Plan, shall be subject to such provisions of
the Plan as it shall specify.

-10-



--------------------------------------------------------------------------------



 



ARTICLE VI
PAYMENT TO PARTICIPANTS
     Section 6.01 — Timing of Payment. An Incentive Compensation Award for an
Award Year shall be paid to the Participant, or in the case of death to the
Participant’s Beneficiary, on or before March 15th of the next year.
     Section 6.02 — Payment in Common Stock. Consistent with the provisions of
the Tollgrade Communications, Inc. Common Stock Incentive Plan (TCIP) or any
similar plan in effect from time to time, and at the discretion of the
Compensation Committee which administers the TCIP (the “Committee”), Incentive
Compensation Awards payable under any Section of this Article VI may be paid in
whole or in part in shares of Tollgrade Communications, Inc. Common Stock. The
number of shares of Common Stock to be paid would be determined by dividing the
cash payment which would otherwise be made by the Fair Market Value on the date
on which the payment is to be made. Any fractional shares shall be paid in cash.
A Participant shall be considered, on the date as of which Fair Market Value is
determined for purposes of the stock distribution, as a shareholder of Tollgrade
Communications, Inc. with respect to the shares to be distributed.
     For purposes of this Section 6.02, Fair Market Value is the mean between
the following prices, as applicable, for the date as of which Fair Market Value
is to be determined, as quoted in The Wall Street Journal (or in such other
reliable publication as the Committee or its delegate, in its discretion, may
determine to rely upon):

   (a)   if the Common Stock is listed on the New York Stock Exchange, the
highest and lowest sales prices per share of the Common Stock as quoted in the
NYSE-Composite Transactions listing for such date,      (b)   if the Common
Stock is not listed on the New York Stock Exchange, the highest and lowest sales
prices per share of Common Stock for such date on (or on any composite index
including) the principal United States securities exchange registered under the
Securities Exchange Act of 1934 on which the Common Stock is listed, or      (c)
  if the Common Stock is not listed on any exchange referred to in paragraphs
(a) or (b) above, the highest and lowest sales prices per share of the Common
Stock for such date on the National Association of Securities Dealers Automated
Quotations System or any successor system then in use (“NASDAQ”).

     If there are no such sales price quotations for the date as of which Fair
Market Value is to be determined, but there are such sale price quotations
within a reasonable period both before and after such date, then the Fair Market
Value shall be determined by taking a weighted average of the means

-11-



--------------------------------------------------------------------------------



 



between the highest and lowest sales prices per share of the Common Stock as so
quoted on the nearest date before and the nearest date after the date as of
which Fair Market Value is to be determined. The average should be weighted
inversely by the respective numbers of trading days between the selling dates
and the date as of which Fair Market Value is to be determined. If there are no
such sale price quotations on or within a reasonable period both before and
after the date as of which Fair Market Value is to be determined, then Fair
Market Value shall be the mean between the bona fide bid and asked prices per
share of Common Stock as so quoted for such date on NASDAQ, or if none, the
weighted average of the means between such bona fide bid and asked prices on the
nearest trading date before and the nearest trading date after the date as of
which Fair Market Value is to be determined in the manner described above in
this Section 6.02.
     If the Fair Market Value of the Common Stock cannot be determined on the
basis previously set forth in this Section 6.02 on the date as of which Fair
Market Value is to be determined, the TCIP Committee or its delegate shall in
good faith determine the Fair Market Value of the Common Stock on such date.
Fair Market Value shall be determined without regard to any restriction other
than a restriction which, by its terms, will never lapse.
     Section 6.03 — Beneficiary Designation. A Participant may file with the
Committee or its delegate a completed designation of Beneficiary Form as
prescribed by the Committee or its delegate. Such designation may be made,
revoked or changed by the Participant at any time before death. Such designation
of Beneficiary will not be effective and supersedes all prior designations until
it is received and acknowledged by the Committee or its delegate. If the
Committee has any doubt as to the proper Beneficiary to receive payments
hereunder, the Committee shall have the right to withhold such payments until
the matter is finally adjudicated. However, any payment made in good faith shall
fully discharge the Committee, the Participating Entities and the Board from all
further obligations with respect to that payment.

-12-



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS PROVISIONS
     Section 7.01 — No Recourse. If the Financial Performance taken into account
for determination of an Incentive Compensation Award is found to be incorrect by
the Company’s independent certified public accountants and was more than the
correct amount, there shall be no recourse by the Company against any person or
estate. However, the Company shall have the right to correct such error by
reducing by the entire excess amount any subsequent payments yet to be made
under the Plan for all Award Years.
     Section 7.02 — Expense. Incentive Compensation Awards shall be treated as
an expense for book purposes in the fiscal year of the Company or the
Participating Entity, as applicable, in which the Incentive Compensation Award
is earned by a Participant, as opposed to subsequent fiscal year(s) during which
the Incentive Compensation Award is paid.
     Section 7.03 — Merger or Consolidation. All obligations for amounts earned
but not yet paid under this Plan shall survive any merger, consolidation or sale
of all or substantially all of Tollgrade Communications, Inc. Or a Participating
Entity’s assets to any entity, and be the liability of the successor to the
merger or consolidation or the purchaser of assets.
     Section 7.04 — Legal Costs. A Participant will be reimbursed by the Company
(or its successor) for any and all expenses incurred in successfully enforcing,
by judgment of a court of competent jurisdiction and after all appeals have been
exhausted, the Participant’s right to receive payments under the terms of this
Plan.
     Section 7.05 — Gender and Number. The masculine pronoun whenever used in
the Plan shall include the feminine and vice versa. The singular shall include
the plural and the plural shall include the singular whenever used herein unless
the context requires otherwise.
     Section 7.06 — Construction. The provisions of the Plan shall be construed,
administered and governed by the laws of the Commonwealth of Pennsylvania,
including its statute of limitations provisions, to the extent not preempted by
ERISA or other applicable Federal law. Titles of Articles and Sections of the
Plan are for convenience of reference only and are not to be taken into account
when construing and interpreting the provisions of the Plan.
     Section 7.07 — Non-alienation. Except as may be required by law, neither
the Participant nor any Beneficiary shall have the right to, directly or
indirectly, alienate, assign, transfer, pledge, anticipate or encumber (except
by reason of death) any amount that is or may be payable hereunder, including in
respect of any liability of a Participant or Beneficiary for alimony or other
payments for the support of a spouse, former spouse, child or other dependent,
prior to actually being received by the Participant or Beneficiary hereunder,
nor shall the Participant’s or Beneficiary’s rights to benefit payments under
the Plan be subject in any manner to anticipation, alienation, sale, transfer,

-13-



--------------------------------------------------------------------------------



 



assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Participant or Beneficiary or to the debts, contracts, liabilities, engagements,
or torts of any Participant or Beneficiary, or transfer by operation of law in
the event of bankruptcy or insolvency of the Participant or any Beneficiary, or
any legal process.
     Section 7.08 — No Employment Rights. Neither the adoption of the Plan nor
any provision of the Plan shall be construed as a contract of employment between
the Company or a Participating Entity and any Employee or Participant, or as a
guarantee or right of any Employee or Participant to future or continued
employment with the Company or a Participating Entity, or as a limitation on the
right of the Company or a Participating Entity to discharge any of its Employees
with or without cause. Specifically, designation as a Participant does not
create any rights, and no rights are created under the Plan, with respect to
continued or future employment or conditions of employment.
     Section 7.09 — Minor or Incompetent. If the Committee determines that any
Participant or Beneficiary entitled to a payment under the Plan is a minor or
incompetent by reason of physical or mental disability, it may, in its sole
discretion, cause any payment thereafter becoming due to such person to be made
to any other person for his benefit, without responsibility to follow
application of amounts so paid. Payments made pursuant to this provision shall
completely discharge the Participating Entities, the Plan, the Committee and the
Board.
     Section 7.10 — Illegal or Invalid Provision. In case any provision of the
Plan shall be held illegal or invalid for any reason, such illegal or invalid
provision shall not affect the remaining parts of the Plan, but the Plan shall
be construed and enforced without regard to such illegal or invalid provision.

-14-